Moore, Chief Justice.
The marriage sought to be dissolved by this suit was contracted in Texas between residents, and, as we are authorized to presume, citizens of Texas. The acts by reason of which the divorce is sought, are alleged to have been committed in Texas, where the plaintiff is now and has continuously since resided. Under these circumstances, we do not think it can be doubted that the court has authority to annul the contract, at least within our jurisdiction; notwithstanding the fact that the defendant, subsequent to the commission of the acts complained of, may have gone beyond the state *264and taken up her residence within a foreign country. If we are to concede that a judgment rendered upon service such as that had. in this case, should and would be held invalid beyond the jurisdiction in which it is pronounced, this in our opinion would not deprive the court of jurisdiction given by the statute, or furnished a valid reason for refusing appellee the relief asked and given him by the judgment of the district court.
The statute makes no distinction, and we see no reason why there should be any in this character of service, whether the defendant resides in a foreign country or in one of our sister states. Nor is there any better ground for our holding, that an imperfect return of service in this character of cases may not be amended under leave of the court, than where service is had by citation.
But we are clearly of opinion that the court erred in overruling appellant’s exceptions to the testimony objected to by her. The evidence upon .which the judgment is based consists almost exclusively of mere inferences and conclusions of the witnesses from what they heard or were told, which they were improperly permitted to detail, or of circumstances which may have warranted suspicion, but which certainly constituted no .sufficient proof of guilt.
The statements of appellee in his letter to his brother-in-law, although not apparently objected to by appellant, should certainly not have been considered by the court, or regarded as furnishing any valid ground for a decree of divorce, whether objected to or not.
The evidence being insufficient to support the judgment, it is reversed and the cause remanded.
Reversed and remanded.
[Opinion delivered January 20, 1881.]